Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 1 of 28 Page ID #:1140



    1 Douglas J. Dennington (State Bar No. 173447)
      ddennington@rutan.com
    2 John A. Ramirez (State Bar No. 184151)
      jramirez@rutan.com
    3 Peter J. Howell (State Bar No. 227636)
      phowell@rutan.com
    4 Kelsey Quist (State Bar No. 309876)
      kquist@rutan.com
    5 RUTAN & TUCKER, LLP
      611 Anton Boulevard, Suite 1400
    6 Costa Mesa, California 92626-1931
      Telephone: 714-641-5100
    7 Facsimile: 714-546-9035
    8 Attorneys for Plaintiff
      APARTMENT ASSOCIATION OF LOS
    9 ANGELES COUNTY, INC., dba “APARTMENT
      ASSOCIATION OF GREATER LOS ANGELES,”
   10
   11                                  UNITED STATES DISTRICT COURT
   12                                 CENTRAL DISTRICT OF CALIFORNIA
   13 APARTMENT ASSOCIATION OF                        Case No. 2:20-cv-05193-DDP-JEM
      LOS ANGELES COUNTY, INC., dba
   14 “APARTMENT ASSOCIATION OF                       Judge: Hon. Dean D. Pregerson
      GREATER LOS ANGELES,”,                          Dept: 9C
   15
                 Plaintiff,                           PLAINTIFF’S CONSOLIDATED
   16                                                 REPLY IN SUPPORT OF MOTION
           vs.                                        FOR PRELIMINARY INJUNCTION
   17                                                 [RESPONSE TO OPPOSITIONS
      CITY OF LOS ANGELES; ERIC                       FILED BY BOTH CITY
   18 GARCETTI, in his official capacity as           DEFENDANTS AND INTERVENOR-
      Mayor of Los Angeles; and CITY                  DEFENDANTS]
   19 COUNCIL OF THE CITY OF LOS
      ANGELES, in its official capacity;
   20 DOES 1 through 25, inclusive, ,                 Date: October 26, 2020
                                                      Time: 10:00 a.m.
   21                          Defendant;             Ctrm: 9C
   22 ALLIANCE OF CALIFORNIANS FOR Date Action Filed: June 11, 2020
      COMMUNITY EMPOWERMENT            Trial Date:    Not Set
   23 ACTION and STRATEGIC ACTIONS
      FOR A JUST ECONOMY,
   24
                Intervenor-Defendants.
   25
   26
   27
   28
                                                                    Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                                PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                        -1-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 2 of 28 Page ID #:1141



    1                                                   TABLE OF CONTENTS
    2                                                                                                                                Page
    3 I.          INTRODUCTION ........................................................................................... 6
    4 II.         THE ASSERTION AAGLA LACKS STANDING IS
                  BASELESS...................................................................................................... 7
    5
                  A.           AAGLA’s Claims Are Redressable ...................................................... 7
    6
                  B.           AAGLA’s Claims For Prospective Relief Do Not
    7                          Necessitate The Individual Participation Of AAGLA’s
                               Members ................................................................................................ 9
    8
        III.      AAGLA HAS ESTABLISHED A LIKELIHOOD OF SUCCESS
    9             ON THE MERITS ......................................................................................... 10
   10             A.           AAGLA Is Likely To Succeed On Its Contract Clause
                               Claim ................................................................................................... 10
   11
                               1.       The Ordinances do not merely substantially impair
   12                                   leases, but entirely deprive landlords of the benefit
                                        of the bargain ............................................................................ 10
   13
                               2.       The Ordinances Are Not Necessary and Reasonable ............... 14
   14
                  B.           AAGLA Has Established A Likelihood Of Success On Its
   15                          Substantive Due Process Claim .......................................................... 17
   16                          1.       Requiring the “machinery” for a fair and reasonable
                                        return is constitutionally required for regulated
   17                                   industries under substantive due process .................................. 17
   18                          2.       AAGLA’s substantive due process claim is not
                                        subsumed into the Takings Clause ........................................... 21
   19
        IV.       AAGLA AMPLY DEMONSTRATES IRREPARABLE HARM
   20             SHOULD THE ORDINANCE NOT BE ENJOINED ................................. 23
   21             A.           AAGLA Has Demonstrated That Continued Operation Of
                               The Ordinances Results In Specific And Immediate
   22                          Irreparable Harm To Its Members ...................................................... 24
   23             B.           Contrary To The City’s Argument, Irreparable Harm May
                               Be Presumed For Constitutional Claims Like Those
   24                          Raised Here ......................................................................................... 26
   25 V.          CONCLUSION ............................................................................................. 28
   26
   27
   28
                                                                                               Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                                                           PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                                              -2-          MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 3 of 28 Page ID #:1142



    1                                           TABLE OF AUTHORITIES
    2                                                                                                                     Page(s)
         Cases
    3
         Aliya v. Medcare Fin., L.L.C. v. Nickell,
    4          2014 WL 12526383, (C.D. Cal. Nov. 26, 2014) ........................................... 25
    5 Allied Structural Steel Co. v. Spannaus,
             438 U.S. 234 (1978) ...................................................................................... 15
    6
      Atl. Mut. Ins. Co. v. Comm'r,
    7        523 U.S. 382 (1998) ................................................................................ 12, 21
    8 Auracle Homes, L.L.C. v. Lamont,
           No. 20-cv-00829 (VAB), 2020 WL 4558682, (D. Conn. Aug. 7,
    9      2020) .............................................................................................................. 11
   10 Baptiste v. Kennealy,
            No. 20-cv-11335-MLW, 2020 WL 5751572 (D. Mass. Sept. 25,
   11       2020) ....................................................................................................... passim
   12 Block v. Hirsh,
            256 U.S. 135 (1921) .................................................................... 18, 19, 20, 22
   13
      Caribbean Marine Servs. Co. v. Baldrige,
   14       844 F.2d 668 (9th Cir. 1988) ......................................................................... 24
   15 Chastleton Corp. v. Sinclair,
            264 U.S. 543 (1924) ...................................................................................... 15
   16
      Church of Scientology v. United States,
   17       920 F.2d 1481 (9th Cir. 1990) ....................................................................... 27
   18 Colony Cove Props., L.L.C. v. City of Carson,
           640 F.3d 948 (9th Cir. 2011) ......................................................................... 21
   19
      Crown Point Dev., Inc. v. City of Sun Valley,
   20      506 F.3d 851 (9th Cir. 2007) ......................................................................... 22
   21 Cuviello v. City of Vallejo,
            944 F.3d 816 (9th Cir. 2019) ......................................................................... 27
   22
      de Jesus Ortega Melendres v. Arpaio,
   23       695 F.3d 990 (9th Cir. 2012) ................................................................... 27, 28
   24 DirecTV, L.L.C. v. E&E Enterprises Global, Inc.,
            2017 WL 4325585 (C.D. Cal., Sept. 25, 2017) ............................................. 25
   25
      eBay Inc. v. MercExchange, L.L.C.,
   26       547 U.S. 388 (2006) ................................................................................ 26, 27
   27 Elmsford Apt. Assocs., L.L.C. v. Cuomo,
            No. 20-cv-4062 (CM), 2020 WL 3498456, (S.D.N.Y. June 29,
   28       2020) .............................................................................................................. 11
                                                                                         Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                                     PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                                        -3-         MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 4 of 28 Page ID #:1143



    1                                                                                                            Page(s)
    2 Fed. Power Com. v. Hope Nat’l Gas Co.,
            320 U.S. 591 (1944) ...................................................................................... 18
    3
      Guar. Nat’l Ins. Co. v. Gates
    4       ,916 F.2d 508 (9th Cir. 1990) ........................................................................ 19
    5 HAPCO v. City of Phila.,
           No. CV 20-3300, 2020 WL 5095496 (E.D. Pa. Aug. 28, 2020) ................... 11
    6
      Herb Reed Enters., L.L.C. v. Fla. Ent. Mgmt.,
    7      736 F.3d 1239 (9th Cir. 2013) ................................................................. 26, 27
    8 Hernandez v. Sessions,
           872 F.3d 976 (9th Cir. 2017) ......................................................................... 27
    9
      Home Bldg. & Loan Ass’n v. Blaisdell,
   10      290 U.S. 398 (1934) .......................................................................... 15, 16, 19
   11 Kavanau v. Santa  Monica Rent Control Bd.,
           16 Cal. 4th 761 (1997) .................................................................................... 18
   12
      Legacy Church, Inc. v. Kunkel,
   13      No. CIV 20-0327, 2020 WL 1905586 (D.N.M. Apr. 17, 2020) ................... 15
   14 Lingle v. Chevron U.S.A. Inc.,
            544 U.S. 528 (2005) ...................................................................................... 22
   15
      Loretto v. Teleprompter Manhattan Catv Corp.,
   16       458 U.S. 419 (1982) ...................................................................................... 22
   17 Lucas v. South Carolina Coastal Council,
            505 U.S. 1003 (1992) .................................................................................... 22
   18
      Meese v. Keene,
   19       481 U.S. 465 (1987) ........................................................................................ 8
   20 MGM Studios, Inc. v. Grokster, Ltd.,
            518 F. Supp. 2d 1197 (C.D. Cal. 2007)......................................................... 25
   21
      North New Mexicans Protecting Land & Water Rights v. United States,
   22       161 F. Supp. 3d 1020 (D.N.M. 2016) ............................................................. 9
   23 Penn Cent. Transp. Co. v. N.Y. City,
           438 U.S. 104 (1978) ...................................................................................... 22
   24
      Pennell v. San Jose,
   25      485 U.S. 1 (1988) .......................................................................................... 23
   26 Planned Parenthood Ariz., Inc. v. Humble,
            753 F.3d 905 (9th Cir. 2014) ......................................................................... 27
   27
      Sierra Lake Rsrv. v. City of Rocklin,
   28       938 F.2d 951 (9th Cir. 1991) ......................................................................... 17
                                                                                    Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                                PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                                   -4-         MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 5 of 28 Page ID #:1144



    1                                                                                                             Page(s)
    2 Strauss v. Milwaukee Cheese   Wis.,
            112 F.3d 845 (7th Cir. 1997) .......................................................................... 12
    3
      Sveen v. Melin,
    4       138 S. Ct. 1815 (2018) .................................................................................. 10
    5 U.S. Tr. Co. of New York v. New Jersey,
            431 U.S. 1 (1977) .......................................................................................... 16
    6
      United States v. Carolene Products Co.,
    7       304 U.S. 144 (1938) ...................................................................................... 15
    8 United States v. Carolene Products Co.,
            304 U.S. 144, 153 (1938) ................................................................................ 6
    9
      Univ. of Haw. Prof’l Assembly v. Cayetano,
   10       183 F.3d 1096, 1104 (9th Cir. 1999) .............................................................. 12
   11 Warth v. Seldin,
           422 U.S. 490 (1975) ........................................................................................ 9
   12
      WildEarth Guardians v. USDA,
   13      795 F.3d 1148 (9th Cir. 2015) .......................................................................... 7
   14 Winter v. NRDC, Inc.,
            555 U.S. 7 (2008) .......................................................................................... 27
   15
      Yakus v. United States,
   16       321 U.S. 414 (1944) ...................................................................................... 22
   17 Yee v. City of Escondido,
             503 U.S. 519 (1993) ...................................................................................... 17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                    Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                                PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                                    -5-        MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 6 of 28 Page ID #:1145



    1                          MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.          INTRODUCTION
    3             In attempting to justify the Ordinances, the City and Intervenors (collectively,
    4 “Defendants”) resort to wildly inconsistent claims, arguing on the one hand that
    5 “[e]njoining the Ordinances will create a humanitarian crisis by upending the lives of
    6 tenants across the City” (Intervenors’ Opposition (“Int. Opp.”), ECF No. 55, at 24:4-
    7 5), while conceding on the other that “evictions will not happen with the state and
    8 federal orders in place.” City’s Opposition (“City Opp.”), ECF No. 53, at 2:4-5.
    9             Given the Supreme Court’s repeated guidance that “the constitutionality of a
   10 statute predicated upon the existence of a particular state of facts may be challenged
   11 by showing to the court that those facts have ceased to exist” (United States v.
   12 Carolene Products Co., 304 U.S. 144, 153 (1938),) the question currently before the
   13 Court is not whether the Ordinances were valid when adopted (though AAGLA
   14 contends they were not), but whether they are valid now, at a point the City argues an
   15 injunction “would offer AAGLA’s members no relief . . . with the state and federal
   16 orders in place.” City Opp., at 2:4-5.
   17             While it is true that the Ordinances are partially redundant of AB 3088, they
   18 impose an additional unreasonable layer of regulation that significantly harms
   19 landlords by preventing them from taking advantage of the modest safeguards
   20 included within AB 3088 to prevent abuse. The Ordinances go much further than
   21 necessary to prevent tenants suffering a financial hardship from being evicted and
   22 unreasonably harm landlords by preventing them from collecting any interest or late
   23 fees on rent that may be up to two years late and by forcing them to accept
   24 unauthorized occupants, pets, and “nuisance related to COVID-19.” Plaintiff’s
   25 Request for Judicial Notice in Support of Motion for Preliminary Injunction (“RJN”),
   26 ECF No. 47, Ex. 3. Unlike the state and federal moratoria, the Ordinances also
   27 affirmatively allow “up to 12 months following the expiration of the Local Emergency
   28 Period to repay any rent deferred” (Sec. 49.99.2—RJN, ECF No. 47, Ex. 3), thus
                                                                      Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                         -6-      MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 7 of 28 Page ID #:1146



    1 apparently preventing landlords from seeking to recover unpaid rent through a civil
    2 action (including via the small claims process authorized by AB 3088) until at least
    3 March 2022.
    4             Whether or not a statewide eviction moratorium (like that imposed by AB
    5 3088) is a reasonable and necessary response to the Pandemic, the City’s Ordinances
    6 go far beyond what is required to prevent mass evictions and related harms and are
    7 clearly unnecessary and unreasonable, particularly in light of the state and federal
    8 moratoria that are now in place. Accordingly, AAGLA respectfully urges the Court
    9 to enjoin enforcement of the Ordinances to mitigate the irreparable harm AAGLA’s
   10 members and other landlords in the City are currently experiencing.
   11 II.         THE ASSERTION AAGLA LACKS STANDING IS BASELESS
   12             The City asserts AAGLA lacks standing on the grounds that the injuries to
   13 AAGLA’s members “will not be redressed by a favorable outcome in the lawsuit”
   14 and, even if they could be redressed, the “damages claims” asserted by AAGLA’s
   15 members require “individualized proof” that is inappropriate for associational
   16 standing. City Opp., at pp. 9-10. The City is wrong on both counts.
   17             A.           AAGLA’s Claims Are Redressable.
   18             The “redressability” component of associational standing does not require
   19 complete relief from a favorable judgment. As the Ninth Circuit has made clear,
   20 where multiple actors contribute to the injury for which relief is sought, it is not
   21 necessary that all actors responsible for the injury be named in the lawsuit. WildEarth
   22 Guardians v. USDA, 795 F.3d 1148, 1156-1157 (9th Cir. 2015). Indeed, “[s]o long
   23 as a defendant is at least partially causing the alleged injury, a plaintiff may sue
   24 that defendant, even if the defendant is just one of multiple causes of the plaintiff’s
   25 injury.” Id. at 1157 (emphasis added). As the Ninth Circuit reasoned, redressability
   26 does not require “complete” relief and “the mere existence of multiple causes of an
   27 injury does not defeat redressability.” Id. “Partial relief” most assuredly qualifies as
   28
                                                                     Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                                 PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                          -7-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 8 of 28 Page ID #:1147



    1 “redress for standing purposes.” Id. at 1157 n. 5 (citing Meese v. Keene, 481 U.S. 465,
    2 476-77 (1987)).
    3             In its moving papers, AAGLA details the interplay between the new, statewide
    4 eviction moratorium embodied in AB 3088 and the City’s Eviction Moratorium.1 The
    5 City has made clear that its Eviction Moratorium is more protective of tenants than
    6 AB 3088, which requires: (1) tenants seeking protection to sign a declaration—under
    7 penalty of perjury—attesting that they have been financially impacted by the
    8 Pandemic, and (2) payment of at least 25% of their contractual rental obligations
    9 between September 1, 2020 and January 31, 2021 (to be paid on or before January 31,
   10 2021). Plaintiff’s RJN, ECF No. 47-7 (City Attorney explaining that “the City’s
   11 ordinance offers overall greater protection for tenants than the State’s new law or the
   12 Centers for Disease Control and Prevention’s (CDC) new order”). While tenants who
   13 comply with the procedure mandated under AB 3088 may not be evicted for failure
   14 to pay back rent, AB 3088 at least requires tenants to verify (under penalty of perjury)
   15 their entitlement to protection and pay at least a fraction of rent from September 1,
   16 2020 through January 31, 2021. In addition, AB 3088 does not force landlords to
   17 accept unauthorized tenants or pets in violation of their leases, nor does it include any
   18 requirement that landlords waive late fees and the time value of money (interest) on
   19 back rent. There is no question that a favorable judgment invalidating the Eviction
   20 Moratorium would provide significant relief to landlords.
   21             Finally, the City’s refusal to require tenants to comply with the modest
   22 requirements of AB 3088 itself shows that invalidation of the City’s Ordinances
   23 would provide some relief to landlords the City’s Ordinances do not provide.
   24 AAGLA’s claims are redressable according to controlling Ninth Circuit precedent.
   25
   26   1
         AAGLA also explains how the new federal CDC order has no application in the
   27 State of California, given the fact that it requires payment of all back rent owed by
      tenants on or before the expiration of the order on December 31, 2020. The failure to
   28 pay all such back rent subjects tenants to eviction proceedings stbeginning January 1,
      2021 (the day after the CDC order is to expire on December 31 ).
                                                                   Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                               PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                       -8-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 9 of 28 Page ID #:1148



    1             B.           AAGLA’s Claims For Prospective Relief Do Not Necessitate The
    2                          Individual Participation Of AAGLA’s Members.
    3             The City cites Warth v. Seldin, 422 U.S. 490, 515-16 (1975) and North New
    4 Mexicans Protecting Land & Water Rights v. United States, 161 F. Supp. 3d 1020,
    5 1041-42, 1044 (D.N.M. 2016), for the unremarkable proposition that associations
    6 generally lack standing to assert monetary claims on behalf of their members, due to
    7 the fact that such claims would necessarily require the participation of individual
    8 members in the litigation. AAGLA does not dispute this general proposition.
    9             AAGLA, however, has not asserted any monetary claims in this action, either
   10 on its own behalf or in a representational capacity for its members. AAGLA only
   11 seeks declaratory and injunctive relief, i.e., AAGLA seeks a declaration that the
   12 Ordinances are unconstitutional and to enjoin their continued implementation. The
   13 fact that the Ordinances and other “COVID-19 laws” may not impact all of AAGLA’s
   14 members to the same extent is irrelevant to the inquiry. For standing purposes,
   15 AAGLA need only demonstrate that one or more of its members has been impacted
   16 by the City’s Ordinances. Warth, supra, 422 U.S. at 515 (for representational
   17 standing, “to justify any relief the association must show that one or more of its
   18 members are injured”) (emphasis added).2
   19
   20
   21
   22
   23
   24
   25
        2
   26     Intervenors assert the bizarre argument that AAGLA cannot bring a facial
      challenge to the Ordinances unless every one of AAGLA’s members has suffered a
   27 loss attributable to the Ordinances. Int. Opp., at 12:20-13:2. That most certainly is
      not the test and, if it were, associational standing would cease to exist. As pointed out
   28 above, for standing purposes, AAGLA need only demonstrate that “one or more” of
      its members suffered harm.
                                                                      Case No. 2:20-cv-05193-DDP-JEM
        560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
        15605751.5 a10/12/20                           -9-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 10 of 28 Page ID #:1149



     1 III.        AAGLA HAS ESTABLISHED A LIKELIHOOD OF SUCCESS ON THE
     2             MERITS
     3             A.           AAGLA Is Likely To Succeed On Its Contract Clause Claim.
     4                          1.   The Ordinances do not merely substantially impair leases, but
     5                               entirely deprive landlords of the benefit of the bargain.
     6             As stated by the City, whether a law has “operated as a substantial impairment
     7 of a contractual relationship” depends on “the extent to which the law undermines the
     8 contractual bargain, interferes with a party’s reasonable expectations, and prevents
     9 the party from safeguarding or reinstating rights.” City Opp., at 11:14-17 (quoting
    10 Sveen v. Melin, 138 S. Ct. 1815, 1822 (2018)); see also Int. Opp., at 10:9-12.
    11 Defendants argue that standard is not met in light of the fact that landlord-tenant
    12 relationships were already highly-regulated (City Opp., at 11:27-13:7), going so far
    13 as to take the astonishing position that a law requiring landlords to provide housing
    14 without payment for an indefinite period that has already exceeded 7 months “was
    15 entirely foreseeable and should have been priced into Plaintiff’s members’ contracts.”
    16 Int. Opp., at 14:3-4; see also City Opp., at 13:13-14.3 The assertion that landlords
    17 should have expected such a law is specious, at best. As the District Court recently
    18 found in Baptiste v. Kennealy, No. 20-cv-11335-MLW, 2020 WL 5751572 (D. Mass.
    19 Sept. 25, 2020), a case cited by both sets of Defendants:
    20                    [A] reasonable landlord would not have anticipated a virtually
    21                    unprecedented event such as the COVID-19 pandemic that
    22                    would generate a ban on even initiating eviction actions against
    23                    tenants who do not pay rent and on replacing them with tenants
    24                    who do pay rent.... Nor would a reasonable landlord have
    25   3
          The suggestion that such a regulation should have been “priced into” existing
    26 leases is particularly jarring coming from groups with a particular interest in housing
       affordability. and underscores the unintended consequences that are sure to result
    27 from the Ordinances and similar measures. While the Ordinances were obviously not
       “priced into” prior leases, they will undoubtedly have a detrimental effect on future
    28 housing affordability, if allowed to stand.
                                                                          Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                      PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                            -10-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 11 of 28 Page ID #:1150



     1                    anticipated more than a brief, temporary prohibition on
     2                    evictions if an unforeseen emergency developed.
     3 Baptiste, 2020 WL 5751572, at *16.4
     4             The fundamental difference between the Ordinances at issue and each of
     5 Defendants’ examples of landlord-tenant regulations that have been upheld in past
     6 years is that the Ordinances effectively deprive landlords of the entire benefit of the
     7 bargain. The only affirmative obligation a residential tenant generally has is to pay
     8 rent. That rent is the consideration for every obligation a landlord is required to
     9 undertake in order to provide housing, including not only providing shelter in the first
    10 instance, but maintaining the property and providing amenities. The Ordinance thus
    11 requires landlords to continue to uphold their end of the lease, even when a tenant has
    12 defaulted on their sole obligation, i.e., where there is a complete failure of
    13 consideration. There simply is no legitimate question that the Ordinances undermine
    14 the contractual bargain and interfere with landlords’ reasonable expectations.
    15             The City argues that the Ordinances “do not prevent landlords from
    16 ‘safeguarding’ or ‘reinstating’ their rights, asserting “[a]t the end of the day, the
    17 landlord still has the full ‘suite of contractual remedies’ to collect any rent that is
    18   4
           While the Baptiste court ultimately found the eviction moratorium at issue there
    19 did not violate the Contracts Clause because it was reasonable when enacted, the court
       stressed that a further extension of the ordinance (past October 17, 2020) might
    20 nonetheless cause the moratorium to violate the Contracts Clause. Id. at *14.
       Notably, Massachusetts has not further extended the moratorium.                    See
    21 https://www.mass.gov/info-details/covid-19-eviction-diversion-frequently-asked-
       questions#6.-when-the-state-moratorium-expires-on-october-17,-do-evictions-begin-
    22 again? The three other extra-circuit district court cases opining on COVID-19-related
       eviction moratoria are also distinguishable and involved measures less drastic than
    23 the Ordinances. For example, the court in Elmsford Apt. Assocs., L.L.C. v. Cuomo,
       No. 20-cv-4062 (CM), 2020 WL 3498456, at *3–4 (S.D.N.Y. June 29, 2020), ruled
    24 on a moratorium that only prohibits evictions for nonpayment of rent, as opposed to
       evictions for breach of other material lease terms like unauthorized persons or pets,
    25 and provides that security deposits held by landlords—typically the exclusive
       property of tenants—may be applied toward rents owed. See also Auracle Homes,
    26 L.L.C. v. Lamont, No. 20-cv-00829 (VAB), 2020 WL 4558682, at *3–4 (D. Conn.
       Aug. 7, 2020) (same). The law at issue in HAPCO v. City of Phila., No. CV 20-3300,
    27 2020 WL 5095496 (E.D. Pa. Aug. 28, 2020) requires renters to provide a signed
       certification of hardship detailing their financial circumstances, and allows for later
    28 eviction of tenants who fail to repay rents owed during a nine-month repayment period
       Id. at *3.
                                                                       Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                   PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                          -11-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 12 of 28 Page ID #:1151



     1 owed.” City Opp., at 14:1-9. Even assuming that were true—and as a practical matter
     2 is it not—the Ordinances would still substantially impair existing leases. By “at the
     3 end of the day,” the City actually means landlords may be allowed to begin attempting
     4 to collect back rent in March 2022—up to two years after it became due. The
     5 opportunity to potentially collect back rent a year or two from now is not an adequate
     6 safeguard for landlords’ contractual right to receive monthly rent.                 Housing
     7 providers—like virtually all businesses—require a steady stream of monthly income
     8 to continue operating. Landlords have monthly expenses that cannot wait until 12
     9 months after the Pandemic is over.5 See, e.g., Smith Decl., ¶¶ (property owners
    10 currently depleting retirement savings to pay monthly expenses and at risk of losing
    11 properties if inability to collect rent continues); Garcia Decl., ¶¶ 8, 10 (landlord
    12 currently unable to pay mortgage on his rental property due to loss of rental income).
    13             Further, apart from the cash flow issue, and even assuming that landlords could
    14 collect all back rent when owed under the Ordinances, the effect of the Ordinances is
    15 to partially forgive rent, because of the prohibition on interest and late fees. Given
    16 the time value of money, the right to receive a dollar a year from now is worth less
    17 than a dollar today. Atl. Mut. Ins. Co. v. Comm'r, 523 U.S. 382, 384 (1998) (defining
    18 “the time value of money” as “the fact that '[a] dollar today is worth more than a dollar
    19 tomorrow’”); see also Strauss v. Milwaukee Cheese Wis. (“In re Milwaukee Cheese
    20 Wis.”) 112 F.3d 845, 849 (7th Cir. 1997) (“Compensation deferred is compensation
    21 reduced by the time value of money”). Thus, in extending the time by which tenants
    22 are required to pay rent by up to 2 years and prohibiting any interest from being
    23 charged during that time, the Ordinances have effectively reduced the rent owed, and
    24 changed the financial terms of every impacted lease. Univ. of Haw. Prof’l Assembly
    25 v. Cayetano, 183 F.3d 1096, 1104 (9th Cir. 1999) (alteration of financial term of
    26   5
          Intervenors seem not to understand the difference between gross income and
    27 profit. Intervenors at 25:17-18 (“Plaintiff’s members are collecting income each
       month that dwarfs the income that many vulnerable tenants will see all year.”) A
    28 landlord who has expenses that exceed the income from those tenants who are still
       paying obviously has negative net income, and will not be in business very long.
                                                                      Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                        -12-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 13 of 28 Page ID #:1152



     1 contract constitutes “substantial impairment” of contract).
     2             Moreover, the Court is not required to close its eyes to the obvious practical
     3 impact of the Ordinances. As observed by the District Court in the Baptiste case:
     4                   The Act states that it does not relieve a tenant from the obligation
     5                   to pay rent. Id. § 3(f). Nor does it restrict a landlord's right to sue
     6                   for rent that is owed. Id. However, this right is largely illusory,
     7                   as tenants who have not paid their rent for many months because
     8                   of economic distress -- or, indeed, for any other reason -- are
     9                   unlikely to pay a money judgment against them.
    10 Baptiste, 2020 WL 5751572, at *9 (emphasis added). Indeed, Defendants have
    11 submitted multiple declarations from tenants expressing an inability to repay the rent
    12 they already owe. See, e.g., Pedro M. Decl. (English) ¶ 13 (“If everything with the
    13 pandemic got better quickly, it would still take a lot of time — even years to pay back
    14 what I owe. But I know that life will not go back to normal in a matter of weeks after
    15 all this.”); see also Gabriel B. Decl. ¶ 9; Susana S. Decl. ¶ 10; Danny C. Decl. ¶ 11.
    16 The SAJE Executive Director likewise casts doubt on the ability of tenants to repay
    17 back rent, even with 12 months to do so, explaining “[t]his is why we have been
    18 organizing and calling for the cancellation of rent debt.” Strathmann Decl. ¶ 15.
    19             While the City repeatedly insists the Ordinances do not forgive rent, it does not
    20 actually dispute AAGLA’s contention that back rent will be nearly impossible to
    21 collect, instead claiming “AAGLA fails to demonstrate how these challenges are any
    22 different than those they face when a tenant is delinquent in normal circumstances”
    23 and that tenants presumably “still accumulate unpaid rent” while landlords await
    24 possession “pending an unlawful detainer action.” City Opp., at 14, n.13. That is
    25 precisely the point. The entire purpose of the unlawful detainer statutes is to allow
    26 landlords to cut their losses, because—even under normal circumstances—a monetary
    27 judgment against a tenant who cannot afford their rent is virtually worthless. See,
    28 e.g., Rosenberg Decl., ¶¶ 7-8 (manager of approximately 180 units has “never once
                                                                             Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                         PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                              -13-      MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 14 of 28 Page ID #:1153



     1 been able to collect” on a judgment for back rent in his 15 years of experience). In
     2 taking away landlords’ ability to even begin the unlawful detainer process by serving
     3 a notice to pay rent or quit, the Ordinances prevent landlords from mitigating their
     4 losses and force them to continue providing services for which they will never receive
     5 payment.
     6             While not as dramatic as the requirement that landlords provide housing
     7 without payment, other provisions of the Ordinances nonetheless similarly
     8 fundamentally change the nature of the bargain.              For example, the provisions
     9 requiring landlords accept unauthorized occupants, pets, and even “nuisance” prevent
    10 landlords from enforcing express contractual provisions that are necessary not only to
    11 protect landlords’ property, but to protect other tenants. Intervenors argue that such
    12 restrictions are similar to previous restrictions imposed by the City (Int. Opp. at p.13),
    13 but there is obviously a stark difference between placing limited restrictions on the
    14 enforcement of occupancy limits (e.g., providing a tenant may not be evicted if a
    15 dependent child joins the tenancy) and prohibiting all enforcement of such limitations,
    16 no matter the circumstances or degree of the violation.6
    17                          2.   The Ordinances Are Not Necessary and Reasonable.
    18             Defendants urge the Court adopt a position of extreme deference to the City,
    19 arguing “scrutiny here is also relaxed, because the alleged interference is only
    20 temporary and in response to a public health emergency.” City Opp., at 16:7-11.
    21 While it is true some courts have applied lessened scrutiny to measures adopted in
    22 response to a public health emergency, that approach has been rightly criticized as
    23 insufficiently protective of constitutional rights and cannot appropriately be used to
    24 shield supposed “temporary”7 measures from scrutiny more than 7 months after they
    25   6
          By this, AAGLA does not intend to suggest the City’s previous restrictions did not
    26 also run afoul of the Constitution. A City’s prior unconstitutional acts may never
       justify future unconstitutional acts.
    27 7
          Notwithstanding the City’s repeated description of the Ordinance as “temporary,”
    28 the City Attorney acknowledges on its website that “it is not known when the City
       will lift the declaration of emergency,” (Plaintiff’s RJN, ECF No. 47, Ex. 7) thereafter
                                                                       Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                   PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                          -14-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 15 of 28 Page ID #:1154



     1 have been put into place.8 See, e.g., Legacy Church, Inc. v. Kunkel, No. CIV 20-0327,
     2 2020 WL 1905586 (D.N.M. Apr. 17, 2020) (applying ordinary levels of scrutiny in
     3 considering motion to enjoin COVID-related restrictions on gatherings).
     4             Indeed, as repeatedly recognized by the Supreme Court, an emergency
     5 regulation that is reasonable at the time it was enacted may become unreasonable if
     6 the facts justifying the emergency action change. Home Bldg. & Loan Ass’n v.
     7 Blaisdell, 290 U.S. 398, 442 (1934) (“a law ‘depending upon the existence of an
     8 emergency or other certain state of facts to uphold it may cease to operate if the
     9 emergency ceases or the facts change even though valid when passed’”); Chastleton
    10 Corp. v. Sinclair, 264 U.S. 543, 547 (1924) (same); United States v. Carolene
    11 Products Co., 304 U.S. 144, 153 (1938) (“the constitutionality of a statute predicated
    12 upon the existence of a particular state of facts may be challenged by showing to the
    13 court that those facts have ceased to exist”).
    14             As discussed in AAGLA’s moving papers, prior to the current Pandemic, no
    15 court had ever held that a government entity may excuse tenants from paying a
    16 reasonable amount of rent contemporaneous with occupancy as a condition to
    17 avoiding eviction. Blaisdell, which Defendants appear to agree is the most relevant
    18 Supreme Court authority on the issue, would not have upheld a law allowing
    19 defaulting mortgagees to temporarily remain in their homes during an emergency but
    20 for a provision requiring them to pay a reasonable rent during such occupancy. See
    21 Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 242 (1978) (Blaisdell “clearly
    22
    23 triggering the reinstatement of rental payments (albeit, providing tenants an additional
       twelve months to pay back overdue rent).
    24 8
              Lindsay F. Wiley & Steve Vladeck, COVID-19 Reinforces the Argument for
    25 “Regular” Judicial Review--Not Suspension of Civil Liberties--In Times of Crisis,
       Harv. L. Rev. Blog (Apr. 9, 2020), https://blog.harvardlawreview.org/covid-19-
    26 reinforces-the-argument-for-regular-judicial-review-not-suspension-of-civil-
       liberties-in-times-of-crisis/ [https://perma.cc/E8FD-VXHL] (“the most critical failure
    27 of the suspension model is that it does not account for the importance of an
       independent judiciary in a crisis—“as perhaps the only institution that is in any
    28 structural position to push back against potential overreaching by the local, state, or
       federal political branches.”)
                                                                   Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                               PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                     -15-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 16 of 28 Page ID #:1155



     1 implied” that the moratorium at issue would be invalidated but for the conditions
     2 imposed (including the payment of reasonable rent)); U.S. Tr. Co. of New York v. New
     3 Jersey, 431 U.S. 1, 15-16 (1977) (same). Defendants accuse AAGLA of “stretch[ing]
     4 Blaisdell,” arguing that the rent requirement was not the “controlling legal principle.”
     5 City Opp., at 18:6-7. This is no stretch. Blaisdell repeatedly emphasized the critical
     6 condition to the Minnesota moratorium requiring payment of “reasonable rent” and
     7 that “the mortgagee-purchaser during the time that he cannot obtain possession is
     8 not left without compensation for the withholding of possession.” Blaisdell, supra,
     9 290 U.S. at 445 (Emphasis added). Defendants fail to point to any pre-Pandemic
    10 authority upholding an eviction moratorium that did not have such a condition in
    11 place. Requiring landlords to allow tenants who are not paying rent to continue to
    12 occupy their properties indefinitely is patently unreasonable.
    13             Moreover, while AAGLA contends the Ordinances were unreasonable and
    14 invalid when adopted, there is no question that they are unreasonable given the state
    15 of facts that exist today. Even assuming arguendo that it was reasonable for the City
    16 to adopt a temporary eviction moratorium at the beginning of the Pandemic in March,
    17 when the public policy goal was to “flatten the curve” and other tenant protections
    18 were not in place, there is no need for the Ordinances now 7 months later, with
    19 COVID cases decreasing and state and federal eviction moratoria in place. Both the
    20 City and Intervenors focus almost solely on the City’s interest in averting a mass
    21 increase in evictions during the Pandemic in arguing the Ordinances are reasonable
    22 and necessary. But it is undisputed that such “evictions will not happen with the state
    23 and federal orders in place.” City Opp., at 2:4-5. Indeed, the City goes so far as to
    24 assert—wrongly—that an injunction would provide “no relief.” Id.
    25             Given the existence of the statewide moratorium, the Ordinances are simply
    26 not necessary to prevent the parade of horribles that Defendants assert would occur if
    27 an eviction moratorium were not in place. Defendants do not even attempt to argue
    28 that the City has any legitimate interest in protecting tenants who claim financial
                                                                   Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                               PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                      -16-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 17 of 28 Page ID #:1156



     1 hardship, yet refuse to sign a declaration under penalty of perjury attesting to such
     2 hardship, from eviction. Nor do Defendants make any attempt to explain why forcing
     3 landlords to accept unauthorized occupants, tenants, and nuisance is a reasonable
     4 response to the Pandemic. See City Opp., at 16:16-28. In fact, the Declaration of
     5 Professor Emily Benfer, submitted by Defendants indicates that “couch surfing” and
     6 “residential crowding and increased contact with others drive the spread of respiratory
     7 illnesses, such as COVID-19.” Benfer Decl., at ¶ 21. The City’s only explanation for
     8 prohibiting late fees and interest—that such fees could cause tenants to “self-evict or
     9 be evicted”—makes little sense. City Opp., at 16:21-23. Tenants are protected from
    10 eviction by AB 3088 regardless of whether a landlord may charge interest and there
    11 is no reason to believe a tenant who is unable to pay rent will “self-evict” merely
    12 because they could be required to pay interest on their back rent.9
    13             B.           AAGLA Has Established A Likelihood Of Success On Its
    14                          Substantive Due Process Claim.
    15                          1.   Requiring the “machinery” for a fair and reasonable return is
    16                               constitutionally required for regulated industries under
    17                               substantive due process.
    18             To be clear—and contrary to the City’s subtle suggestion (see City Opp., at
    19 19)—AAGLA does not agree that the Ordinance here is subject to mere rational basis
    20 review. Rather, in the context of price and rent controls, substantive due process
    21 requires the government to provide the “machinery” needed to guarantee a fair and
    22 reasonable return for the industry regulated. See Sierra Lake Rsrv. v. City of Rocklin,
    23 938 F.2d 951, 958 (9th Cir. 1991), abrogated in part on other grounds by Yee v. City
    24 of Escondido, 503 U.S. 519 (1993); see also Block v. Hirsh, 256 U.S. 135, 156-57
    25
         9
    26    It should be noted that a policy that encourages tenants who can no longer afford
       their rent to seek more affordable housing is not necessarily a bad thing. Defendants’
    27 own evidence indicates that many tenants are accruing significant debt that they will
       never be able to repay, with or without interest. To the extent the City’s Ordinances
    28 encourage tenants who may have other options to continue occupying apartments they
       cannot afford, it ultimately benefits neither those tenants nor their landlords.
                                                                         Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                     PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                            -17-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 18 of 28 Page ID #:1157



     1 (1921) (upholding Washington, D.C. eviction moratorium in emergency where the
     2 emergency measure required tenants to pay a “reasonable rent” as a condition to
     3 protection from eviction).
     4             The City does not address its failure to provide a mechanism to assure landlords
     5 the constitutionally-mandated “fair return,” and simply concludes that it somehow
     6 does not apply to this particular regulation. As noted above, however, whenever the
     7 government intervenes in such a Draconian manner to eliminate the primary legal
     8 remedy in an industry, it must establish the machinery necessary to provide a fair
     9 return to the regulated industry. As set forth in Kavanau v. Santa Monica Rent
    10 Control Bd., 16 Cal. 4th 761, 771 (1997), a case repeatedly cited by the City, due
    11 process prohibits government actions in the nature of rent control which fail to assure
    12 a reasonable return:
    13                   The latter guaranty—sometimes described as substantive due
    14                   process—prevents government from enacting legislation that is
    15                   “arbitrary” or “discriminatory” or lacks “a reasonable relation to
    16                   a proper legislative purpose. . . In the context of price control,
    17                   which includes rent control, courts generally find that a
    18                   regulation bears “a reasonable relation to a proper legislative
    19                   purpose” so long as the law does not deprive investors a “fair
    20                   return” and thereby become “confiscatory.”
    21 (Emphasis added) (quoting Fed. Power Com. v. Hope Nat’l Gas Co., 320 U.S.
    22 591, 602-03 (1944)).
    23             This requirement is not, as the City states, a “new test” invented out of whole
    24 cloth. It is a requirement dating back to the very first rent control measure upheld by
    25 the Supreme Court in Block, supra, 256 U.S. at 156-57. A government measure which
    26 allows tenants to remain in possession without paying rent, and without any
    27 mechanism to assure payment years after the payment was due, fails to satisfy this
    28 due process requirement.
                                                                          Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                      PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                           -18-      MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 19 of 28 Page ID #:1158



     1             It is telling that the City largely avoids AAGLA’s argument, choosing instead
     2 to attack its own rational basis straw man. Ensuring a fair and reasonable return on
     3 investment is a historic component of substantive due process and is required here.
     4             The parties agree that housing, including leasing of housing, is a regulated
     5 industry. City Opp., at 11–12. That concession matters. In heavily regulated
     6 industries where private business may expire by the stroke of a regulator’s pen,
     7 something more than rational basis is needed to check governmental overreach. The
     8 Ninth Circuit has embraced that notion. In Sierra Lake, for instance, the court opined
     9 that the plaintiff had a colorable substantive due process claim resulting from a rent
    10 control ordinance prohibiting rent increases commensurate with the cost of actual
    11 capital improvements. See Sierra Lake, 938 F.2d at 958. This was so, the court held,
    12 because such capital improvements are investments “for which a ‘fair and reasonable
    13 return must be allowed.’” Id. (quoting Guar. Nat’l Ins. Co. v. Gates, 916 F.2d 508,
    14 512–14 & n.4 (9th Cir. 1990). “Breaking even is not enough; the law must provide
    15 for a profit on one’s investment.” Id.
    16             Indeed, this concern animated the holding in Block, supra. In upholding an
    17 eviction moratorium, the Supreme Court explicitly acknowledged that “[m]achinery
    18 is provided to secure to the landlord a reasonable rent,” thus mitigating due process
    19 concerns. Id. at 157. The “machinery” in Block was that law’s requirement that
    20 tenants continue abiding by the terms in their leases — i.e., paying either the agreed-
    21 upon rent, or an amount fixed by a commission. Id. at 154. Blaisdell is in accord.
    22 See Blaisdell, 290 U.S. at 424 (noting that a law postponing foreclosure sales during
    23 the Great Depression nevertheless required payment of a “reasonable rent” to the
    24 mortgagee concurrent with occupancy). The Blaisdell Court concluded that, “[w]hile
    25 the mortgagee-purchaser is debarred from actual possession, he has, so far as rental
    26 value is concerned, the equivalent of possession during the extended period.” Id.
    27             Nothing in the City’s Ordinance here approximates the “machinery” present in
    28 Block or Blaisdell that would ensure a fair return on investment. Instead, tenants can
                                                                     Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                 PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                       -19-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 20 of 28 Page ID #:1159



     1 unilaterally cease abiding by critical terms of their lease, even in bad faith, and Los
     2 Angeles landlords are left with no recourse. For many landlords, the return is neither
     3 fair nor reasonable—it may be nonexistent.
     4             Defendants suggest that because the City’s Eviction Moratorium provides that
     5 tenants will remain on the hook for all unpaid back rent at some point in the future,
     6 AAGLA’s members will be made whole in the long run. Such a claim ignores
     7 common sense and the City’s own Eviction Moratorium. First, the very purpose of
     8 the City’s Ordinances is to protect those tenants who are most “at risk” and have
     9 suffered severely from the Pandemic. There is no evidence to suggest that an “at risk”
    10 tenant will be able (and willing) to pay all the back rent by March 1, 2022 (the last
    11 date on which the 12-month grace period set forth in the Eviction Moratorium may
    12 run according to AB 3088).            The tenant declarations provided by Intervenors
    13 invariably suggests the opposite. Had landlords been allowed to replace nonpaying
    14 tenants with paying tenants (a risk that actually is contemplated by landlords when
    15 executing leases), the many months of back rent accumulated by non-paying tenants
    16 would be significantly reduced. Moreover, the City’s Eviction Moratorium fails to
    17 even address the fact that many of these tenants will never be able to pay the back
    18 rent owed.
    19             The City’s Eviction Moratorium removes the primary remedy landlords have
    20 to mitigate damages—a right that unquestionably has been destroyed by the City’s
    21 Eviction Moratorium—without any legal process for landlords to petition a tribunal
    22 for relief. Unlike the landlord in Block, supra, Los Angeles landlords have no
    23 recourse to a tribunal to assure the constitutionally-required “fair return.”
    24             Finally, landlords will never be made whole even in the unlikely and rare event
    25 tenants do make good on their rental obligations. Without being tethered to any
    26 Pandemic-related government interest, the Eviction Moratorium outright prohibits
    27 landlords from obtaining interest or contractual late fees on back rent (which under
    28 the City’s Eviction Moratorium and AB 3088 will not have to be repaid for a period
                                                                      Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                        -20-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 21 of 28 Page ID #:1160



     1 of up to two years following the original enactment of the Eviction Moratorium). The
     2 Eviction Moratorium forces landlords to become lenders to their tenants without any
     3 compensation in the form of late fees or interest to reflect the very high risk of never
     4 being paid, the administrative costs to collect back rent, and the time value of money.
     5 As discussed above, “[a] dollar today is worth more than a dollar tomorrow.” Atl.
     6 Mut. Ins. Co., supra, 523 U.S. at 384.
     7             The City also suggests that landlords are not without a remedy, and may file
     8 litigation to obtain monetary judgments against their tenants. The Ordinances,
     9 however, affirmatively allow “up to 12 months following the expiration of the Local
    10 Emergency Period to repay any rent deferred.” See Sec. 49.99.2—RJN, ECF No. 47,
    11 Ex. 3. Thus, contrary to the City’s suggestion, the Ordinances effectively bar
    12 landlords from bringing any legal action (including a small claims action via the
    13 process authorized by AB 3088) until the 12 month repayment period is over in March
    14 2022.10
    15                          2.   AAGLA’s substantive due process claim is not subsumed into
    16                               the Takings Clause.
    17             Intervenor-Defendants also refuse to address AAGLA’s fair return argument,
    18 though for a different reason. Intervenor-Defendants suggest that “claims for ‘fair and
    19 reasonable’ returns are ‘subsumed by the Takings Clause,’” and thus not cognizable
    20 under substantive due process. Int. Opp., at 20 (quoting Colony Cove Props., L.L.C.
    21 v. City of Carson, 640 F.3d 948, 960 (9th Cir. 2011)). Not true. Colony Cove does
    22 not stand for a per se rule that claims like those here are subsumed into the Takings
    23 Clause. That case involved an as-applied challenge to a rent control ordinance after
    24 the plaintiff applied for a rental rate increase and was denied. Id. at 960. In fact,
    25 Colony Cove itself cites to another Ninth Circuit opinion, Crown Point Dev., Inc. v.
    26
         10
    27    While the Ordinances allow the deferral period to go on indefinitely, as long as the
       local emergency is in effect, AB 3088 provides that where the commencement of a
    28 repayment period is so conditioned, it “is deemed to begin on March 1, 2021.” C.C.P.
       § 1179.05.
                                                                          Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                      PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                              -21-   MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 22 of 28 Page ID #:1161



     1 City of Sun Valley, 506 F.3d 851, 855 (9th Cir. 2007), which provides that “the Fifth
     2 Amendment w[ill] preclude a due process challenge only if the alleged conduct is
     3 actually covered by the Takings Clause.” (Emphasis added).
     4             The “fair return” requirement finds its origin in the Due Process Clauses, not
     5 the Takings Clause. See, e.g., Yakus v. United States, 321 U.S. 414, 431-33 (1944)
     6 (upholding government-mandated price fixing scheme against due process challenge
     7 where regulatory scheme allowed for wholesale meat suppliers to challenge the
     8 regulation and a “reasonable opportunity to be heard and present evidence” on fair
     9 return); and Block, supra, 256 U.S. at 460 (upholding temporary eviction moratorium
    10 against due process challenge where eviction protection was conditioned on payment
    11 of “reasonable rent” as determined by a court).
    12             The Supreme Court has never applied the “fair return” test to determine
    13 whether a particular government act runs afoul of the Takings Clause. As the
    14 Supreme Court explained in Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 538-39
    15 (2005), takings jurisprudence has staked out “two categories of regulatory action that
    16 generally will be deemed per se takings for Fifth Amendment purposes,” see Loretto
    17 v. Teleprompter Manhattan Catv Corp., 458 U.S. 419 (1982) (physical occupation)
    18 and Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992) (deprivation of
    19 all economically viable use of private property), as well as the “ad hoc” takings test
    20 based on an evaluation of factors set forth in Penn Cent. Transp. Co. v. N.Y. City, 438
    21 U.S. 104 (1978) (deprivation of distinct, investment-backed expectations and
    22 magnitude of law’s impact on private property).
    23             In some cases, facts giving rise to an as-applied “fair return” claim may also
    24 give rise to an as-applied takings claim under Penn Central.               For example, a
    25 government measure which fails to allow a landlord a “reasonable return” may be so
    26 onerous as to constitute a deprivation of distinct, investment-backed expectations to
    27 also constitute a taking under Penn Central. In that case, Colony Cove suggests the
    28 “more specific” constitutional proscription may subsume the less specific
                                                                      Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                        -22-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 23 of 28 Page ID #:1162



     1 prohibition.11 That is not the case here, however, where AAGLA’s due process claim
     2 does not rest on the end result of an administrative rent-control process designed to
     3 assure the landlord a “fair return” in a particular set of circumstances. AAGLA’s due
     4 process claim, rather, embodies a facial challenge to the City’s enactment of an
     5 Eviction Moratorium that provides for no such “machinery.” Quite simply, this is not
     6 a subject that falls within any of the takings tests espoused in takings jurisprudence.
     7             By requiring landlords to accept without question any claim for protection, the
     8 City has ignored the right of landlords to at least the “functional equivalent” of
     9 possession (reasonable rent) during the time period the Eviction Moratorium remains
    10 in place. AAGLA’s substantive due process claim does not fall within any of the tests
    11 espoused for physical and regulatory takings and is solely dependent upon the City’s
    12 failure to provide any process to landlords suffering hardships as a result of the
    13 Pandemic (and the failure of their tenants to pay even a “reasonable rent”). This does
    14 not come close to the minimum process requirements due landlords insofar as the
    15 City’s Eviction Moratorium would never assure a “fair return” to landlords. See
    16 Pennell v. San Jose, 485 U.S. 1, 13-14 (1988) (upholding local rent control measure
    17 after determining measure “so carefully consider[ed] both the individual
    18 circumstances of the landlord and the tenant before determining whether to allow
    19 an additional increase in rent over and above certain amounts that [were] deemed
    20 reasonable”) (emphasis added).
    21 IV.         AAGLA AMPLY DEMONSTRATES IRREPARABLE HARM SHOULD
    22             THE ORDINANCE NOT BE ENJOINED
    23             The City claims that AAGLA cannot demonstrate irreparable harm to its
    24   11
           It should be noted that the Supreme Court has not approved of the suggestion in
    25 Colony Cove that an as-applied due process challenge based on the failure to provide
       a “fair return” is subsumed into the Takings Clause. After Lingle—which made clear
    26 that the “substantially advances a legitimate state purpose” test has no place in takings
       jurisprudence and should strictly be confined to substantive due process claims—it
    27 remains an open question whether the Supreme Court would concur with a Circuit-
       specific rule that requires substantive due process claims to be subsumed into the
    28 Takings Clause in the “fair return” context that has always been specific to substantive
       due process.
                                                                      Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                        -23-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 24 of 28 Page ID #:1163



     1 members absent an injunction. City Opp., ECF No. 53, at 21:5–24:18. The City is
     2 wrong. Constitutional violations enjoy a presumption of irreparable harm. The Court
     3 need not rely on that presumption, however, because AAGLA has clearly shown that
     4 its members will suffer immediate and irreparable harm should the Ordinance not be
     5 enjoined.
     6             A.           AAGLA Has Demonstrated That Continued Operation Of The
     7                          Ordinances Results In Specific And Immediate Irreparable Harm
     8                          To Its Members.
     9             The City argues that AAGLA must present something more than speculation
    10 to satisfy its burden. City Opp., at 23:1–6 (quoting Caribbean Marine Servs. Co. v.
    11 Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).              In other words, AAGLA must
    12 “demonstrate immediate threatened injury” to obtain relief. Caribbean Marine, 844
    13 F.2d at 674. AAGLA agrees, but the irreparable harm from the Ordinances to
    14 AAGLA’s members is clear.
    15             Defendants argue that AAGLA’s members have not suffered irreparable harm
    16 because the Ordinances allow landlords to eventually seek back rent owed after the
    17 12-month repayment period runs. But the possibility of obtaining judgments for back
    18 rent a year and a half from now is cold comfort to landlords that have monthly
    19 expenses they cannot afford to meet without receiving rent now.             See, e.g., Smith
    20 Decl., ¶¶ 6, 8 (property owners currently depleting retirement savings to pay monthly
    21 expenses and at risk of losing properties if inability to collect rent continues); Garcia
    22 Decl., ¶¶ 8, 10 (landlord currently unable to pay mortgage on his rental property due
    23 to loss of rental income). Landlords who stand to lose their businesses—and unique
    24 and irreplaceable rental properties—cannot be made whole through future actions for
    25 damages.
    26             Moreover, while Defendants argue that “[e]conomic harms are not irreparable,”
    27 because they can be remedied by compensatory awards (City Opp., at 7-10), this
    28 Court and others have recognized that such economic harm may be irreparable where
                                                                       Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                   PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                          -24-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 25 of 28 Page ID #:1164



     1 the party being harmed has no realistic chance of recovering sufficient damages to be
     2 made whole. See, e.g., DirecTV, L.L.C. v. E&E Enterprises Global, Inc., 2017 WL
     3 4325585 (C.D. Cal., Sept. 25, 2017), at *5-6 (finding “a significant threat of
     4 irreparable injury absent injunctive relief” based upon “the risk of non-payment of
     5 damages” and granting preliminary injunction); Aliya v. Medcare Fin., L.L.C. v.
     6 Nickell, 2014 WL 12526383, at *5 (C.D. Cal. Nov. 26, 2014) (“[D]amages are no
     7 remedy at all if they cannot be collected.”); MGM Studios, Inc. v. Grokster, Ltd., 518
     8 F. Supp. 2d 1197 (C.D. Cal. 2007) (finding plaintiffs in a copyright case would
     9 “continue to suffer irreparable” harm without an injunction, because it was “extremely
    10 unlikely” that the defendant could afford to compensate them for alleged
    11 infringements and discussing similar cases).12 That is certainly the case here.
    12             As discussed above, the right to seek a monetary judgment from tenants who
    13 have not paid their rent for many months because of economic distress is “largely
    14 illusory.” Baptiste, 2020 WL 5751572, at *9. Neither the City nor Intervenor actually
    15 argues that landlords are likely to receive back rent owed at the end of the 12-month
    16 repayment period.           Quite the opposite, Intervenors have submitted numerous
    17 declarations confirming that tenants will be in no position to pay debt that is expected
    18 to total as much as $909 million by January 2021 and go so far as to explain that they
    19 are “calling for the cancellation of rent debt,” precisely because repayment of such
    20 debt is unrealistic. See Prof. Benfer Decl. ¶ 16; Strathmann Decl. ¶ 15 (emphasis
    21 added). Thus, while the Ordinances may not explicitly excuse rent debt, that will be
    22 the practical outcome. As long as the Ordinances are in place, landlords are required
    23 to continue providing a service with no realistic chance of being paid for doing so.
    24             The City further argues that the irreparable harms here will not be alleviated by
    25
         12
    26    It is for this reason that the City’s citation to L.A. Mem’l Coliseum Com. v. Nat’l
       Football League, 634 F.2d 1197 (9th Cir. 1980) is inapposite. While that case noted
    27 that economic harms are generally not irreparable, that contention depends on the
       existence of meaningful recourse in the courts. See Sampson v. Murray, 415 U.S. 61,
    28 90 (1974) (“[T]he temporary loss of income, ultimately to be recovered, does not
       usually constitute irreparable injury.” (emphasis added)).
                                                                       Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                   PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                         -25-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 26 of 28 Page ID #:1165



     1 enjoining the Ordinance because state law and federal regulations also preclude
     2 evictions. City Opp., at 24:16–18. As discussed earlier, the City’s Ordinance is far
     3 more Draconian than its state or federal counterparts. By prohibiting landlords from
     4 even serving a notice to pay or quit—which is often sufficient to trigger payment from
     5 tenants who are able to pay—and eliminating the state requirement that a tenant sign
     6 a declaration under penalty of perjury to qualify for relief, the Ordinances deprive
     7 landlords of meaningful tools and resources to mitigate otherwise irreparable harms.
     8             Further, unlike the state law, the Ordinances not only prevent landlords from
     9 evicting tenants for failure to pay rent, but specify that “[t]enants shall have up to 12
    10 months following the expiration of the Local Emergency Period to repay any rent
    11 deferred during the Local Emergency Period.” See Sec. 49.99.2—RJN, ECF No. 47,
    12 Ex. 3. Landlords are thus prohibited from seeking to collect unpaid rent (including
    13 through a small claims court action, as allowed by AB 3088) until March 2022, even
    14 as to tenants who have moved out prior to that date.
    15             Thus, the Ordinances irreparably harm landlords above and beyond the harm
    16 caused by the federal and state moratoria. On the other hand, the state moratorium
    17 will ensure that none of the hardships Defendants argue are necessary to prevent will
    18 come to pass, because tenants who are truly suffering COVID-19-related financial
    19 distress will still be protected from eviction.
    20             B.           Contrary To The City’s Argument, Irreparable Harm May Be
    21                          Presumed For Constitutional Claims Like Those Raised Here.
    22             The City relies on eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006) and
    23 Herb Reed Enters., L.L.C. v. Fla. Ent. Mgmt., 736 F.3d 1239 (9th Cir. 2013) for the
    24 general proposition that irreparable harm cannot be presumed. City Opp., at 21:25–
    25 22:20. But eBay and Herb Reed—neither of which involved an alleged deprivation
    26 of any constitutional right—only address preliminary injunction standards in the
    27 context of patents and trademarks. See eBay, 547 U.S. at 393 (“We hold only that the
    28 decision whether to grant or deny injunctive relief . . . must be exercised consistent
                                                                        Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                    PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                           -26-    MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 27 of 28 Page ID #:1166



     1 with traditional principles of equity, in patent disputes no less than in other cases[.]”);
     2 Herb Reed, 736 F.3d at 1248–49 (noting that two Supreme Court decisions, including
     3 eBay, “cast doubt on the validity of this court’s previous rule that the likelihood of
     4 irreparable injury may be presumed from a showing of likelihood of success on the
     5 merits of a trademark infringement claim” (quotation marks, citation, and emphasis
     6 omitted)).
     7             Constitutional claims are different. Contrary to the City’s argument that only
     8 the loss of First Amendment freedoms can support a presumption of irreparable harm
     9 (City Opp., at 22:4-10), the Ninth Circuit has applied a presumption of irreparable
    10 harm post-Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008), to a kaleidoscope of alleged
    11 constitutional violations. See, e.g., Cuviello v. City of Vallejo, 944 F.3d 816, 832 (9th
    12 Cir. 2019) (prior restraints under First Amendment); Hernandez v. Sessions, 872 F.3d
    13 976, 994–95 (9th Cir. 2017) (detention under Due Process Clause of Fifth
    14 Amendment); de Jesus Ortega Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.
    15 2012) (race-based traffic stops under Fourth and Fourteenth Amendments); see also
    16 Planned Parenthood Ariz., Inc. v. Humble, 753 F.3d 905, 917–18 (9th Cir. 2014) (in
    17 a challenge to abortion regulations as void for vagueness, violative of a woman’s right
    18 to bodily integrity, and equal protection, cites Melendres favorably to assert that
    19 constitutional deprivations may generally constitute irreparable injury, which
    20 reaching the question).
    21             The City attempts to extrude a lack of precisely on-point authority into the
    22 broad proposition that “neither a Due Process nor a Contract Clause violation creates
    23 a presumption of irreparable harm.” City Opp., at 22:13–14. But the paucity of
    24 authority on regulations enacted to deal with a once-in-a-lifetime global pandemic is
    25 not surprising. See Baptiste, 2020 WL 5751572, at *1 (“This case presents issues of
    26 federal constitutional law that are not often litigated.”). Church of Scientology v.
    27 United States, 920 F.2d 1481 (9th Cir. 1990), cited by the City cites to support its
    28 argument, is easily distinguishable.        There, a plaintiff church sued the Internal
                                                                      Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                  PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                        -27-     MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-05193-DDP-JEM Document 62 Filed 10/12/20 Page 28 of 28 Page ID #:1167



     1 Revenue Service under a host of claims, including the First Amendment’s
     2 Establishment Clause and Fifth Amendment’s Due Process Clause. See Id. at 1483.
     3 At base, that case was motivated by the church’s attempt to restrain tax assessments.
     4 See Id. at 1488. Thus, traditional remedies like suing for a refund against the United
     5 States government—with guaranteed payment of any judgments obtained—would
     6 likely assuage any potential harms suffered. See Id. at 1489. Not so here. As
     7 explained above, unlike Church of Scientology, any potential legal remedies that
     8 could be asserted by AAGLA members are illusory, and would come too late to be of
     9 use to many of AAGLA’s members even if they were not.
    10             Given the importance of protecting constitutional rights, “[i]t is well
    11 established that the deprivation of constitutional rights ‘unquestionably constitutes
    12 irreparable injury.’” de Jesus Ortega Melendres v. Arpaio, supra, 695 F.3d at 1002.
    13 Thus, to the extent the Court somehow finds AAGLA has not demonstrated sufficient
    14 harm to support the requested injunction, the Court should presume such harm.
    15 V.          CONCLUSION
    16             For the reasons set forth above and in the AAGLA’s moving papers, Plaintiff
    17 respectfully requests that the Court issue a preliminary injunction enjoining
    18 enforcement of the Ordinances.
    19
    20 Dated: October 12, 2020                      RUTAN & TUCKER, LLP
                                                    DOUGLAS J. DENNINGTON
    21                                              JOHN A. RAMIREZ
                                                    PETER J. HOWELL
    22                                              KELSEY QUIST
    23
                                                    By: /s/ Douglas J. Dennington
    24                                                 Douglas J. Dennington
                                                       Attorneys for Plaintiff
    25                                                 APARTMENT ASSOCIATION OF
                                                       LOS ANGELES COUNTY, INC., dba
    26                                                 “APARTMENT ASSOCIATION OF
                                                       GREATER LOS ANGELES”
    27
    28
                                                                    Case No. 2:20-cv-05193-DDP-JEM
         560/036254-0001
                                                                PLAINTIFFS’ REPLY IN SUPPORT OF
         15605751.5 a10/12/20                      -28-     MOTION FOR PRELIMINARY INJUNCTION
